 


113 HR 5342 IH: VA Credentialing and Privileging Improvement Act
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5342 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Mr. Heck of Nevada (for himself, Mr. Cole, Mr. Brooks of Alabama, Mr. Amodei, Mr. Ribble, Mr. King of New York, and Mr. Tipton) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary of Veterans Affairs to expeditiously grant privileges to members of the Armed Forces who are health care providers to provide hospital care and medical services in medical facilities of the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the VA Credentialing and Privileging Improvement Act. 
2.Approval of credentials of military physicians for purposes of granting privileges to Department of Veterans Affairs medical facilities 
(a)Approval of credentialsNot later than 30 days after a request is made by a military health care provider described in subsection (b) for privileges to provide hospital care or medical services in a medical facility of the Department of Veterans Affairs, the Secretary of Veterans Affairs shall approve the credentials of the provider and grant such privileges, unless the Secretary can show cause for denying such privileges. 
(b)Military health care providerA military health care provider described in this subsection is a member of the Armed Forces who— 
(1)is a health care provider; 
(2)is serving on active duty in, or in the process of being separated from, the Armed Forces; and 
(3)is privileged to work in a military treatment facility. 
 
